Citation Nr: 1233886	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-11 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for a claimed right knee disorder.

2.  Entitlement to service connection for a claimed left knee disorder.



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1990 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the RO.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran initially completed appeal of his claims in a January 2010 Substantive Appeal, VA Form 9, on which he declined a Board hearing.  He submitted additional information and was issued a February 2012 Supplemental Statement of the Case.  

In response, the Veteran submitted a March 2012 Substantive Appeal, VA Form 9, that indicated he wished to be scheduled for a hearing at the RO with the Board.

As of this time, no hearing has been scheduled for the Veteran.  Thus, the Board must remand this case in order for the Veteran to be scheduled for the requested hearing.

Accordingly, the appeal is REMANDED to the RO for the following action:

The RO should take all indicated action to schedule the Veteran for a hearing before a Veterans Law Judge, either by videoconference or in person at the RO, at the earliest opportunity.  The RO should notify him and his representative of the date, time and location of this hearing.  The RO also should place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same please add appropriate documentation to address this in the claims file.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


